Exhibit Financial Report July - September Margin guidance achieved despite tougher market (Stockholm, October 21, 2008) – – – For the quarter ended September 30, 2008, Autoliv Inc. (NYSE: ALV and SSE: ALIV) – the worldwide leader in automotive safety systems –reported an operating margin before severance and other restructuring costs of 5.9% (Non U.S. GAAP measure, see enclosed table) compared to expected 5% at the beginning of the quarter. This was due to currency transaction effects and the Company’s internal actions which more than offset a negative impact from a 5 percentage point lower-than-expected global light vehicle production. The significant cuts in North American and West European vehicle production caused consolidated sales to decline by 1% to $1,545 million and organic sales to decrease by 7%. Operating income for the quarter was $58 million, operating margin 3.8%, income before taxes $47 million, net income $31 million and earnings per share $0.44. On a comparable basis, i.e. excluding severance and restructuring cost in both years, operating income amounted to $91 million compared to $117 million in the same quarter 2007; operating margin amounted to 5.9% compared to 7.5%; net income to $55 million compared to $68 million and earnings per share to $0.76 compared to As a result of efficient working capital controls, operations generated $102 million in cash. Due to the recent drops in light vehicle production plans by automakers triggered by the financial turmoil, Autoliv is changing its guidance for the year, see below under “Outlook”. An earnings conference call will be held at 3:00 p.m. (CET) today October 21. To listen in, call (in Europe) +44-203-003-2665 and (in the U.S.) +1-866-966-5335 or access www.autoliv.comunder “News/Calendar”. 3rd quarter Market Overview During the third quarter 2008, global light vehicle production is esti­mated by CSM and J.D.
